Citation Nr: 1105082	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  05-30 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. Fitch Counsel


INTRODUCTION

The Veteran had active military service from November 1969 to 
November 1989.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a Decision Review Officer (DRO) decision issued in 
May 2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  

In connection with this appeal, the Veteran testified at a 
personal hearing before the undersigned Veterans Law Judge 
sitting at the RO in July 2006; a transcript of that hearing is 
associated with the claims file.  

This case was previously before the Board on four occasions.  In 
June 2007, the Board issued a decision on the merits denying an 
initial noncompensable rating for bilateral hearing loss.  The 
Veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a February 2008 Order, 
pursuant to a Joint Motion for Remand, the Court vacated and 
remanded the Board's decision.  In June 2008, in compliance with 
such Order, the Board remanded the case to the agency of original 
jurisdiction (AOJ) for additional development, including a VA 
audiological examination.  In April 2009, the Board found that 
all remand directives had been substantially complied with and 
issued a decision on the merits, again denying an initial 
compensable rating for bilateral hearing loss.  The Veteran again 
appealed this decision to the Court.  In a November 2009 Order, 
pursuant to a Joint Motion for Remand, the Court again vacated 
and remanded the Court's decision.  In March 2010, the Board 
remanded the case to the agency of original jurisdiction (AOJ) 
for additional development, including an additional  VA 
audiological examination.


FINDING OF FACT

March 2005, November 2008, and July 2010 VA examinations 
demonstrate that the Veteran has Level I hearing in the right ear 
and Level I hearing in the left ear.





CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2010); 38 C.F.R. § 4.85, Diagnostic Code 6100, and Tables 
VI, VII (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  
Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  

In Pelegrini, the Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim for VA benefits.  

The Veteran was provided a VCAA letter in April 2004 that advised 
him of the evidence and information necessary to substantiate his 
underlying service connection claim as well as his and VA's 
respective duties in obtaining evidence in support of such claim.  
Thereafter, in a May 2005 DRO decision, service connection was 
granted for bilateral hearing loss and an initial noncompensable 
disability rating was assigned, effective March 23, 2004, the 
date VA received the Veteran's claim.  Thereafter, he entered a 
notice of disagreement as to the propriety of the initially 
assigned disability rating.  In cases where service connection 
has been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven.  As such, no 
additional 38 U.S.C.A. § 5103(a) notice is required because the 
purpose that the notice is intended to serve has been fulfilled.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice 
is needed under the VCAA with respect to the Veteran's initial 
rating claim.

Relevant to the duty to assist, all identified VA treatment 
records and private medical records have been obtained and 
considered.  Additionally, the Veteran was provided with VA 
examinations in March 2005, November 2008, and July 2010 in order 
to adjudicate his initial rating claim.  

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 
455 (2007), the Court held that, relevant to VA audiological 
examinations, in addition to dictating objective test results, a 
VA audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  In this 
regard, the March 2005 VA examiner specifically noted the 
Veteran's complaint that his greatest difficulty was hearing in a 
loud dining facility when someone is speaking to him.  The 
November 2008 VA examiner did not specifically address the 
functional effects caused by the Veteran's bilateral hearing loss 
disability and the VA examiner failed to review the Veteran's 
claims file in conjunction with the examination.  See Roberson v. 
Shinseki, 22 Vet. App. 358, 366 (2009).  As a result this matter 
was remanded for an additional VA examination.  In July 2010, the 
VA examiner indicated that that the Veteran's claims file had 
been reviewed in connection with the examination and report and, 
in response to questions about the effects on daily activities, 
stated that the Veteran reported some frustration from often 
being accused of ignoring people.  The Veteran also reported 
often having to ask people to repeat themselves.  No other 
effects on activities or employment were reported by the Veteran.  
Here, the Board notes that other evidence of record, in addition 
to the March 2005 and July 2010 VA examinations, including the 
Veteran's own testimony at his July 2006 Board hearing, also 
address this issue.  

In this regard, the Board notes that the Court's rationale in 
requiring an examiner to consider the functional effects of a 
Veteran's hearing loss disability involves the potential 
application of 38 C.F.R. § 3.321(b) in considering whether 
referral for an extra-schedular rating is warranted.  
Specifically, the Court noted that, "unlike the rating schedule 
for hearing loss, § 3.321(b) does not rely exclusively on 
objective test results to determine whether a referral for an 
extra[-]schedular rating is warranted.  The Secretary's policy 
[requiring VA audiologists to describe the effect of a hearing 
disability on a Veteran's occupational functioning and daily 
activities] facilitates such determinations by requiring VA 
audiologists to provide information in anticipation of its 
possible application."  Id.  

Based on the foregoing, the Board finds that Martinak is 
satisfied in this case, and the record is sufficient for the 
Board to consider whether referral for an extra-schedular rating 
is warranted under 38 C.F.R. § 3.321(b).

The Board finds that VA has fully satisfied the duty to assist.  
In the circumstances of this case, additional efforts to assist 
or notify the Veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran are to be 
avoided).  VA has satisfied its duty to inform and assist the 
Veteran in this case.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits of 
his claim.

II.  Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The Rating Schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  
All benefit of the doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the current severity of the disorder.  As such, the 
Board has considered all evidence of record in evaluating the 
Veteran's bilateral hearing loss.  Also, in Fenderson, the Court 
discussed the concept of "staged ratings," finding that in 
cases where an initially assigned disability evaluation has been 
disagreed with, it was possible for a Veteran to be awarded 
separate percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-28.  As such, 
in accordance with Fenderson, the Board has considered the 
propriety of assigning initial staged ratings for service-
connected bilateral hearing loss.

The Veteran's service-connected bilateral hearing loss is 
currently assigned a noncompensable rating under 38 C.F.R. §§ 
4.85, 4.86, Diagnostic Code 6100.  At his July 2006 Board hearing 
and in documents of record, the Veteran contends that his hearing 
disability is worse than the currently assigned evaluation and, 
therefore, he is entitled to an initial compensable rating for 
such disability. 

Ratings of hearing loss range from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by the 
results of speech discrimination tests combined with the average 
hearing threshold levels as measured by pure tone audiometry 
tests in the frequencies 1000, 2000, 3000, and 4000 cycles per 
second.  To rate the degree of disability for service-connected 
hearing loss, the Rating Schedule has established eleven auditory 
acuity levels, designated from level I, for essentially normal 
acuity, through level XI, for profound deafness.  38 C.F.R. § 
4.85(h), Table VI.  In order to establish entitlement to a 
compensable rating for hearing loss, it must be shown that 
certain minimum levels of the combination of the percentage of 
speech discrimination loss and average pure tone decibel loss are 
met.  The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the Rating Schedule to 
the numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann, supra.

The criteria for rating hearing impairment use controlled speech 
discrimination tests (Maryland CNC) together with the results of 
pure tone audiometry tests.  These results are then charted on 
Table VI, Table VIA, in exceptional cases as described in 
38 C.F.R. § 4.86, and Table VII, as set out in the Rating 
Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing 
loss occurs when the pure tone threshold at 1000, 2000, 3000, and 
4000 Hertz is 55 decibels or more, or when the pure tone 
threshold is 30 decibels or less at 1000 Hertz and 70 decibels or 
more at 2000 Hertz.  38 C.F.R. § 4.86.  In the instant case, as 
will be shown below, the Veteran has not demonstrated an 
exceptional pattern of hearing loss and therefore, 38 C.F.R. 
§ 4.86 and Table VIA are not for application.

VA treatment records dated from March 2004 through August 2004 
reflect an assessment of normal hearing to a moderately severe 
sensorineural hearing loss in the right ear and normal hearing to 
a moderate sensorineural hearing loss in the left ear.  

At a March 2005 VA examination, the Veteran was diagnosed with 
normal hearing for 500 through 3000 Hertz with a mild 
sensorineural hearing loss at 4000 Hertz in the right ear and 
normal hearing for 2000 through 4000 Hertz with mild 
sensorineural hearing loss at 500 and 1000 Hertz in the left ear.  
At such evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
25
40
LEFT
35
30
20
25
25

Pure tone thresholds for frequencies 1000 through 4000 Hertz 
averaged a 29-decibel loss in the right ear and a 25-decibel loss 
in the left ear.  The audiologist indicated that the Veteran had 
92 percent speech discrimination in the right ear and 92 percent 
speech discrimination in the left ear.  These audiometry test 
results equate to Level I hearing in the right ear and Level I 
hearing in the left ear, using Table VI.  38 C.F.R. § 4.85.  
Applying the percentage ratings for hearing impairment found in 
Table VII, Level I hearing in the right ear and Level I hearing 
in the left ear results in a noncompensable disability rating.  
38 C.F.R. § 4.85.  

An April 2006 private audiology evaluation report is also of 
record; however, such includes audiometric findings in graphic 
form instead of numeric form.  The Board notes that it is 
precluded from interpreting pure tone threshold results in order 
to determine the severity of the Veteran's current hearing loss 
disability.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(holding that neither the Board nor the RO may interpret 
graphical representations of audiometric data).

A July 2006 VA audiology treatment record reveals that pure tone 
air and bone conduction testing indicated normal hearing 
sensitivity bilaterally from 250 Hertz through 2000 Hertz, normal 
hearing sensitivity at 3000 and 4000 Hertz for the left ear and a 
mild sensorineural hearing loss for the right ear, a mild hearing 
loss at 6000 Hertz for the left ear and a moderate hearing loss 
for the right ear, and a mild hearing loss at 8000 Hertz for the 
right ear and a severe hearing loss for the left ear.  Speech 
recognition tests were 100 percent bilaterally. 

At a November 2008 VA examination, the Veteran was diagnosed mild 
to moderate sensorineural hearing loss in the right ear and, in 
his left ear, his hearing was noted to be clinically normal.  At 
such evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
25
45
LEFT
20
20
25
20
25

Pure tone thresholds for frequencies 1000 through 4000 Hertz 
averaged a 30-decibel loss in the right ear and a 22.5-decibel 
loss in the left ear.  The audiologist indicated that the Veteran 
had 94 percent speech discrimination in the right ear and 94 
percent speech discrimination in the left ear.  These audiometry 
test results equate to Level I hearing in the right ear and Level 
I hearing in the left ear, using Table VI.  38 C.F.R. § 4.85.  
Applying the percentage ratings for hearing impairment found in 
Table VII, Level I hearing in the right ear and Level I hearing 
in the left ear results in a noncompensable disability rating.  
38 C.F.R. § 4.85.  

A March 2010 audiology consultation report submitted by the 
Veteran indicated that the Veteran had sensorineural hearing loss 
and had been fitted with hearing aids in the past.  Examination 
results were not included, but the examiner indicated that 
results showed bilateral down sloping high frequency 
sensorineural hearing loss with right slightly worse than left, 
but equivalent WRS bilaterally, SRT equal bilaterally.  

Finally, at a July 2010 VA examination, the Veteran was diagnosed 
with mild to moderate sensorineural hearing loss in the right ear 
and normal hearing in the left ear.  At such evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
35
45
LEFT
20
20
15
20
20

Pure tone thresholds for frequencies 1000 through 4000 Hertz 
averaged a 32.5 decibel loss in the right ear and a 18.75 decibel 
loss in the left ear.  The audiologist indicated that the Veteran 
had 92 percent speech discrimination in the right ear and 96 
percent speech discrimination in the left ear.  These audiometry 
test results equate to Level I hearing in the right ear and Level 
I hearing in the left ear, using Table VI.  38 C.F.R. § 4.85.  
Applying the percentage ratings for hearing impairment found in 
Table VII, Level I hearing in the right ear and Level I hearing 
in the left ear results in a noncompensable disability rating.  
38 C.F.R. § 4.85.  


The Board finds that the requirements for a compensable 
evaluation are not met based on the demonstrated levels of 
hearing impairment, emphasizing that the assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the Rating Schedule to the numeric designations 
assigned after audiometric evaluations are rendered.  There is no 
medical evidence of record indicating that the Veteran 
experiences a higher level of hearing impairment.  

In addition, with respect to the Veteran's claim, the Board has 
also considered the statements that his disability is worse.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability for his 
hearing loss, according to the appropriate diagnostic codes.  See 
Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent 
evidence concerning the nature and extent of the Veteran's 
disability has been provided by the medical personnel who have 
examined him during the current appeal and who have rendered 
pertinent opinions in conjunction with the evaluations.  The 
medical findings (as provided in the examination reports) 
directly address the criteria under which these disabilities are 
evaluated.

The Board has also considered whether staged ratings under 
Fenderson, supra, are appropriate for the Veteran's service-
connected disability of bilateral hearing loss; however, the 
Board finds that his symptomatology has been stable throughout 
the appeal period.  Therefore, assigning staged ratings for such 
disability is not warranted. 

Additionally, the Board has contemplated whether the case should 
be referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 C.F.R. § 
3.321(b)(1).  

The Board notes that, at his March 2005 VA examination and his 
July 2006 Board hearing, the Veteran reported that, while working 
in the dietary serving line at the hospital, he had difficulty 
hearing his supervisor and others.  In addition, in the July 2010 
VA examination the Veteran reported some frustration from often 
being accused of ignoring people.  The Veteran also reported 
often having to ask people to repeat themselves.  No other 
effects on activities or employment were reported by the Veteran 
in the July 2010 examination.

The Board finds no evidence that the Veteran's service-connected 
bilateral hearing loss presents such an unusual or exceptional 
disability picture at any time so as to require consideration of 
an extra-schedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1).  The objective medical evidence of record 
shows that manifestations of the Veteran's service-connected 
bilateral hearing loss do not result in a marked functional 
impairment in any way or to a degree other than that addressed by 
VA's Rating Schedule.  The schedular rating criteria are designed 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1.  Consequently, 
the Board concludes that referral of this case for consideration 
of an extra-schedular rating is not warranted.  Thun v. Peake, 22 
Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court 
held that a individual unemployability claim is part of an 
increased rating claim when such claim is raised by the record.  
The Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU will 
be considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  

Here, the Board notes that where the schedular rating is less 
than total, a total disability rating for compensation purposes 
may be assigned when the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In exceptional circumstances, where the Veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment. 38 
C.F.R. § 4.16(b).

In this case, the Veteran does not meet the numerical criteria 
set forth above, as his total combined evaluation for his 
service-connected disabilities is 20 percent disabling, with the 
highest individual evaluation being 10 percent disabling.  And 
the Veteran's medical records do not indicate that he is 
otherwise unemployable due to his service-connected disabilities.  
Therefore, the Board finds that no further consideration of a 
TDIU is warranted.

The Board has considered the applicability of the benefit of the 
doubt doctrine.  However, the preponderance of the evidence is 
against the Veteran's claim for an initial compensable rating for 
bilateral hearing loss.  Therefore, the benefit of the doubt 
doctrine is not applicable in the instant appeal and his initial 
rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 4.3, 4.7. 


ORDER

An initial compensable rating for bilateral hearing loss is 
denied. 





____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


